Allowable Subject Matter
Claims 1, 3-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner agrees with applicant that the invention recited in Claim 1 provides a solution to a technological problem, as discussed above and in the specification. That is, conventional systems that rely upon a file type and predefined formats for each file type to determine which pieces of log data to extract from a file cannot work with a log file that contains pieces of log data with mixed recording formats (i.e., where a single log file is formed by merging log data from different applications, operation systems, controllers etc.). Since the system of Claim 1 can extract and display log data or fields having different recording formats, it provides an improvement upon the prior art, and for that additional reason is integrated into a practical application. Claims 14 and 15 are directed to similar subject matter.
Prior art of record fails to disclose extraction-result recording portion configured to output extract resultant data in such a manner that the specified pieces of log data having different recording formats are displayed on a screen at the same time or the specified fields that constitute the specified pieces of log data having different recording formats are displayed on the screen at the same time. This limitation in combination with the claim as a whole is patentably distinct over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/Primary Examiner, Art Unit 2113